Citation Nr: 0527643	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected arthritis of the right hip due to Legg-
Perthes disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected arthritis of the left hip due to Legg-
Perthes disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946 and from November 1947 to March 1972.  

In a May 1973 rating decision, service connection was granted 
for arthritis of both hips due to Legg-Perthes' disease.  
Separate 20 percent disability ratings were assigned.

In April 2002, the veteran requested an increase in the 
assigned disability ratings.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin which 
denied the veteran's claim.

 In October 2005, the Board advanced the veteran's case on 
its docket on the basis of his age.  See 38 C.F.R. § 
20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

Although the RO sent development letters to the veteran in 
July 2002 and May 2004, and has sent VCAA letters to the 
veteran concerning other issues which are not currently on 
appeal, the RO did not send a letter to the veteran which 
complies with the notice provisions of the VCAA as to the 
claims on appeal.    The Board has been prohibited from 
itself curing this defect.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VCAA letter addressing the issues 
of increased ratings for arthritis due to 
Legg-Perthes disease of the right and 
left hips, each rated as 20 percent 
disabling, must be issued.

2.  If it is deemed to be necessary based 
on the state of the record, VBA may 
undertake appropriate additional 
evidentiary development and/or 
readjudicate the veteran's claims. 

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

